Title: To Alexander Hamilton from Thomas Freeman, 28 February 1800
From: Freeman, Thomas
To: Hamilton, Alexander

[Philadelphia] February 28, 1800. “I have the honor to acknowledge the receipt of your letter of the 11th Ult. in answer to mine respecting the Public works at Loftus’s Heights on the river Mississippi.… You requested me to give you an account of the plan and state in which the work was at the time of my departure from thence. Conceiving that I could not better convey to you an idea of the plan, and state in which I left the work, than by furnishing you with a sketch of the plan itself, I take the liberty herewith to transmit a rought draught thereof, which you will please to observe, has been drawn wholly from memory.… Agreeably to your Directions I yesterday waited on the Secretary of War, to know what arrangements could be made for my return to the above work. He observed that he had nothing to do with that business—That General Wilkinson had the whole direction and management thereof, and that he could not with propriety even advise me to go there or stay. He further said, that he expected General Wilkinson here in April next. Deeming it absolutely necessary that I should have an interview with General Wilkinson previous to my resuming my charge of the Work, and it being very doubtful whether I could reach that country before the general leaves it, It appears advisable to await his arrival here.”
